Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 13, 2021

The Court of Appeals hereby passes the following order:

A21D0179. IN THE INTEREST OF B. M. R., A CHILD (MOTHER).

      The mother in this termination of parental rights case filed a motion for
reconsideration of this Court’s January 22, 2021 order dismissing her application as
untimely. The order was entered in error. Accordingly, we GRANT the mother’s
motion for reconsideration and VACATE our previous order dismissing the
application, which is hereby REINSTATED.
      Upon consideration of the merits of the application for discretionary appeal,
it is ordered that it be hereby DENIED.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/13/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.